Citation Nr: 1105903	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 
1988.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.  


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that the need for an additional VA 
examination is demonstrated under the facts and circumstances of 
this case.  

The record reflects that the most recent VA examination that 
assessed the nature and severity of the Veteran's bilateral 
hearing loss was conducted in September 2006, and that while the 
age of the last examination is not always determinative, the 
Veteran testified at his April 2010 hearing before the Board that 
his hearing had deteriorated since his last VA examination in 
2006.  The record also includes March 2007 VA audiological 
consultation records that indicate decreased bilateral hearing at 
certain thresholds, and although it is not clear to the Board 
whether the Maryland CNC test was used to obtain the Veteran's 
percentage of word discrimination, assuming that it was, the 
results further substantiate worsening hearing, bilaterally.  
(The results for the right and left ear in September 2006 were 
100 percent, and the results from March 2007 were respectively at 
96 and 92 percent.)  Where the record does not adequately reveal 
the current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Therefore, while the Veteran provided a waiver of the RO's 
initial consideration of the most recent VA outpatient treatment 
records, as a result of the evidence of worsening symptoms, the 
Board finds that this matter should be remanded so that the 
Veteran can be afforded a new VA examination to assess the 
current nature and severity of his bilateral hearing loss.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should request 
clarification from the Audiology Clinic at 
the VA Medical Center in Denver as to the 
type of speech discrimination test that 
was used during the March 26, 2007, and 
more specifically, determine whether the 
Maryland CNC test was used in that 
testing.

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his hearing loss.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and in 
addition to audiological test findings, the 
examiner is requested to comment on the 
effect of the Veteran's hearing loss has on 
his occupational functioning and daily 
activities.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


